UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-7513


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRUCE LEE RICHARDSON, a/k/a Chino,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City.          Martin K.
Reidinger, District Judge.   (2:06-cr-00010-MR-DLH-1; 2:09-cv-
00016-MR))


Submitted:   August 21, 2015             Decided:   September 24, 2015


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bruce Lee Richardson, Appellant Pro Se.      Donald David Gast,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bruce Lee Richardson seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 motion.                          Richardson

characterized the instant filing as a motion under Federal Rule

of Civil Procedure 60(b)(6).                The district court reclassified

the filing as a § 2255 motion because it reasserted the same

contentions Richardson had raised in prior § 2255 and Rule 60(b)

motions.       The district court then denied relief on the merits.

This court does not require a certificate of appealability to

examine      whether        the     district      court    properly           categorized

Richardson’s motion.              United States v. McRae, 793 F.3d 392, 398

(4th    Cir.    2015).       Upon      independent   review      of     the    record    we

conclude       that   the     district      court    properly         categorized       the

instant motion.

       The order denying relief on Richardson’s § 2255 motion is

not    appealable      unless      a    circuit   justice       or    judge     issues    a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(B) (2012).

A     certificate     of     appealability        will    not        issue    absent     “a

substantial showing of the denial of a constitutional right.”

Id. § 2253(c)(2).           When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

“reasonable jurists would find the district court’s assessment

of    the   constitutional         claims   debatable     or    wrong.”         Slack    v.



                                            2
McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003).               When the district court denies

relief on procedural grounds, the prisoner must demonstrate both

that the dispositive procedural ruling is debatable, and that

the   motion   states       a    debatable     claim    of     the    denial   of    a

constitutional right.           Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Richardson has not made the requisite showing.                       Accordingly, we

deny a certificate of appealability and dismiss the appeal.                         We

dispense   with      oral       argument   because      the    facts     and   legal

contentions    are   adequately       presented    in    the    materials      before

this court and argument would not aid the decisional process.



                                                                           DISMISSED




                                           3